Title: From John Adams to John Marshall, 4 September 1800
From: Adams, John
To: Marshall, John



Dear Sir
Quincy Sept 4th 1800

I have received your favor of August 25th I am much of your opinion, that we ought not to be surprized, if we see our envoys in the course of a few weeks or days, without a treaty. Nor should I be surprized, if they should be loaded with professions and protestations of love, to serve as a substitute for a treaty. The state of things will be so critical, that the government ought to be prepared to take a decided part. Questions of consequence will arise & among others, whether the President ought not at the opening of the session to recommend to Congress an immediate & general declaration of war against the French republick? Congress has already in my judgment, as well as in the opinion of the judges at Philadelphia, declared war within the meaning of the constitution against that republic, under certain restrictions & limitations. If war in any degree is to be continued, it is a serious question, whether it will not be better to take off all the restrictions & limitations. We have had wonderful proofs, that the public mind cannot be held in a state of suspense. The public opinion it seems must be always a decided one, whether in the right or not. We shall be tortured with a perpetual conflict of parties, & new & strange ones will continually rise up untill we have either peace or war. The question proposed by you is of great magnitude. I pretend not to have determined either, in my own mind; but I wish the heads of department to turn their thoughts to the subject & view it in all its lights
The dispatches from the Isle of France are unexpected. Four or five parties have in succession had the predominance in that Island, & the old Govenor has gone along with each in its turn. We ought to be cautious in that business.—I should prefer Mr. Lamer so strongly recommended to any Spaniard or Madeira man. If you can find a sound native American, well qualified, appoint him—if not I will agree with to Mr Lamer. I will return the papers by a future opportunity With sincere esteem, &c.
